PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/405,483
Filing Date: 13 Jan 2017
Appellant(s): Wang et al.



__________________
Steven Bauman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/9/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (US PGPub 2014/0262002 A1).

Although Suwa is silent as to the specific glass transition temperature of (a), Suwa teaches the desirability of a flowable adhesive at room temperature (paragraph 32, line 1-3) and higher (paragraph 32) where such flowability exists above the glass transition (paragraph 31, line 6-10) thereby indicating a glass transition temperature of around room temperature.  Suwa further teaches that the (meth)acrylic copolymer should have a low glass transition temperature so to remain tacky (paragraph 55, line 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have a glass transition suitable for retaining the desired properties of tackiness and flowability for the adhesive composition, where such a glass transition temperature would have been expected to be around room temperature.
Although Suwa is silent as to the Brookfield viscosity at 25 °C or the tack when photocured to a ratio of at least 95%, since the adhesive of Suwa is the same as that claimed by applicant (claims 1-17 and 19) and used for the same purpose as disclosed by applicant, it would have been expected that the desirable physical properties of the adhesive of Suwa would also have overlapped with those claimed by applicant.  Likewise, with regard to the limitation “is capable of being laminated to a surface”, the examiner notes that such a limitation reads as intended use, where as long as the adhesive of Suwa is 

With regard to claim 2, Suwa teaches the (meth)acrylic copolymer is a reaction product of a (meth)acrylamide monomer (paragraph 49, line 4-5) including N,N-dimethyl(meth)acrylamide (paragraph 49, line 8-9), N-isopropylacrylamide, and N-morpholino acrylate (paragraph 49, line 10).

With regard to claim 3, Suwa teaches the (meth)acrylic copolymer is a reaction product of a C1-C20 alkyl (meth)acrylate monomer (paragraph 46, line 3-5) including n-butyl (meth)acrylate (paragraph 46, line 10-11), isobutyl (meth)acrylate (paragraph 46, line 11-12), 2-ethylhexyl (meth)acrylate (paragraph 46, line 12-13), isodecyl (meth)acrylate (paragraph 46, line 14-15), lauryl (meth)acrylate (paragraph 46, line 15-16), stearyl (meth)acrylate (paragraph 46, line 18), isostearyl (meth)acrylate (paragraph 46, line 19), cyclohexyl methacrylate (paragraph 46, line 22-23), and isobornyl acrylate (paragraph 46, line 23).

With regard to claim 4, Suwa teaches the (meth)acrylic copolymer is a reaction product of hydroxyl group containing (meth)acrylic monomers (paragraph 49, line 1-2; paragraph 50) including 2-hydroxyethyl (meth)acrylate (paragraph 50, line 11), 2-hydroxypropyl (meth)acrylate (paragraph 50, line 11-12), 2-hydroxybutyl (meth)acrylate (paragraph 50, line 12-13) and 4-hydroxybutyl (meth)acrylate (paragraph 50, line 13-14).



With regard to claim 6, Suwa teaches the (meth)acrylic copolymer has a weight average molecular weight 30,000-1,000,000, preferably 100,000-300,000 (paragraph 55, line 24-31).

With regard to claim 7, Suwa teaches the desirability of a flowable adhesive at room temperature (paragraph 32, line 1-3) and higher (paragraph 32) where such flowability exists above the glass transition (paragraph 31, line 6-10) thereby indicating a glass transition temperature of around room temperature.  Suwa further teaches that the (meth)acrylic copolymer should have a low glass transition temperature so to remain tacky (paragraph 55, line 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have a glass transition suitable for retaining the desired properties of tackiness and flowability for the adhesive composition, where such a glass transition temperature would have been expected to be around room temperature.

With regard to claim 8, Suwa teaches the (meth)acrylic copolymer to be desirably 60 to 95 wt% of the adhesive sheet (paragraph 47).

With regard to claim 9, Suwa teaches a non-functional (meth)acrylic monomer including n-butyl (meth)acrylate (paragraph 46, line 10-11), isobutyl (meth)acrylate (paragraph 46, line 11-12), 2-ethylhexyl (meth)acrylate (paragraph 46, line 12-13), isooctyl acrylate (paragraph 46, line 14), and others.



With regard to claim 11, Suwa is silent as to the amount of the non-functional (meth)acrylic monomer (paragraph 54); however, Suwa discloses the storage modulus of the pressure sensitive adhesive is adjusted by varying the kind, molecular weight, and blending ratio of the monomers constituting the adhesive (paragraph 60, line 1-6).  In this case it would have been obvious to optimize the amount of the non-functional (meth)acrylic monomer based upon the desired storage modulus of the adhesive, where since the adhesive of Suwa is the same as claimed by applicant and used for the same purpose as claimed by applicant (optical adhesive in a display), it would have been expected that the optimized amount of the non-function (meth)acrylic monomer (b) would also have been the same as claimed by applicant, especially in light of the fact that the amounts of components (a), (c), and (d) are also within the ranges as claimed by applicant.

With regard to claims 12 and 13, Suwa teaches a photoinitiator (paragraph 57), where known photoinitiators (paragraph 84, line 11-12) included benzoin alkyl ethers (i.e. benzoin ethyl/methyl ether) at concentrations from 0.05 to 2 wt% (paragraph 84, line 17-18), where it would have been obvious to one of ordinary skill in the art at the time of the invention to use a known initiator as the initiator of the flowable adhesive. 

With regard to claim 14, Suwa teaches the functional (meth)acrylate monomer (paragraph 57), where known functional (meth)acrylate monomers included hydroxyls (paragraph 58), amides (paragraph 49), morpholines (paragraph 49, line 10), aminos (paragraph 52), and isocyanates (paragraph 58).

With regard to claim 15, Suwa teaches the functional (meth)acrylate monomer (paragraph 57), where known functional (meth)acrylate monomers included morpholines (paragraph 49, line 10) and (meth)acryloyl structures (paragraph 56-57).  Suwa also teaches that tetrahydrofurfuryl acrylate (paragraph 75, line 15-16) was a known reactive monofunctional (meth)acrylate monomer (paragraph 75, line 1-2), where the use of such a reactive monomer predictably results in the ability to control the viscosity of the adhesive layer (paragraph 76, line 1-4, 7-12), an important consideration for the adhesive (paragraph 47, line 10-12), and where it would have been obvious to one of ordinary skill in the art at the time of the invention to include such a reactive tetrahydrofurfuryl acrylate monomer so as to control the viscosity of the adhesive composition.

With regard to claim 16, Suwa teaches the functional (meth)acrylate monomer in concentrations of 5 to 35 wt% (paragraph 65, line 22-23).

With regard to claim 17, Suwa is silent as to the Brookfield viscosity of the adhesive; however, since Suwa teaches the same optically clear adhesive for the same desired purpose (bonding a display) as claimed and disclosed by applicant, it would have been expected that the optimized viscosity of the liquid adhesive embodiment of Suwa (paragraph 27) would have also been the same as claimed by applicant.

With regard to claim 19, Suwa teaches a transfer tape including the adhesive composition (paragraph 27).

(2) Response to Argument
With regard to applicant’s argument that because Suwa teaches that an adhesive that can be used even when it is no longer tacky at room temperature, it would not have been obvious to optimize the adhesive of Suwa to have a glass transition temperature suitable for retaining tackiness and flowability, the examiner respectfully disagrees.  First, the examiner notes that the example cited by the examiner in the rejection above specifically pertains to the embodiment of a PSA, i.e. a pressure sensitive adhesive (paragraph 54, line 3-4).  By definition a pressure sensitive adhesive adheres from pressure which requires the adhesive be tacky.  Furthermore, Suwa teaches “The pressure sensitive adhesive can be inherently tacky” (Suwa, paragraph 90).  Therefore, the examiner’s assertion that the optimized Tg for the PSA of Suwa is based on the fact that Suwa is specifically disclosing a pressure sensitive adhesive that can be inherently tacky, where it would have been obvious to one of ordinary skill in the art that the Tg and resulting tackiness would have been set so as to be capable of functioning as the disclosed inherently tacky pressure sensitive adhesive.  The portion cited by applicant on page 9, paragraph 3, of the Appeal filed 12/9/2020 as proof that Suwa does not disclose an adhesive with a Tg suitable for retaining tackiness is specifically with regard to an optional embodiment where the PSA can still be of use as a heat-activatable adhesive even in a situation where it is no longer tacky (Suwa, paragraph 55): it does not represent an optimized condition for the PSA itself, as appears to be argued by applicant.
With regard to applicant’s argument on page 9 of the appeal filed 12/9/2020 that since Suwa teaches some desirable materials may have no tackiness at room temperature (Suwa, paragraph 36), Suwa fails to disclose an adhesive with a Tg suitable for retaining tackiness, the examiner respectfully disagrees and notes the materials cited by applicant pertain to the heat-activatable adhesives, “True heat activated adhesive (i.e., ones that have very low or no room temperature tack) may also be used provided they are optically clear and have a sufficiently high melting point or glass transition 
With regard to applicant’s argument that Suwa does not disclose a Tg at around room temperature because Suwa discusses a tan delta with increased values of room temperature and about 60 °C, the examiner respectfully disagrees.  First, the examiner notes that Suwa teaches the desired lamination temperature is room temperature (defined as 20 - 25 °C) “the lamination temperature, typically 25 °C” (Suwa, paragraph 31, line 3).  Second, the examiner notes that Suwa teaches “The flow of the adhesive composition can be reflected in the high tan delta value (measured by DMA) of the material over a broad range of temperatures (i.e. tan d > 0.5 between the glass transition temperature of the adhesive and about 50°C, or slightly higher)” (Suwa, paragraph 31, line 6-10), indicating the Tg is at the very least below 50 °C in order to include the measured “broad range of temperatures”.  The examiner discusses the contents of paragraphs 31 and 32 to demonstrate that Suwa contemplates specific adhesive flowability characteristics regardless of the embodiment chosen (paragraph 26, paragraph 36, line 1-3), such as for example the hot-melt PSA (paragraph 36, line 1-3) that is dimensionally stable at room temperature (paragraph 35, line 7-10) yet can also be inherently tacky or even have added tackifiers to optimize the tackiness of the tape (paragraph 70) at the desired lamination temperature of 25 °C (Suwa, paragraph 31, line 3).  The examiner notes that the embodiments of the solvent cast or on-web polymerized PSA tapes would also have displayed dimensional stability at room temperature after the steps of solvent removal (Suwa, paragraph 28) or  is a measurement of flowability, not the Tg of the adhesive as appears to be implied by applicant when citing that the compositions may have increased tan  values in the range of room temperature and about 60 °C on page 10 of the appeal filed 12/9/2020.  The flowability represents the ability of the adhesive to adapt and deform to contours (Suwa, paragraph 31, line 4-7) and is not relied upon by Suwa or the examiner as a direct measurement for the Tg of the adhesive.  Fourth, paragraph 36 cited by applicant on page 10 of the appeal filed 12/9/2020 as proof Suwa teaches the need for a sufficiently high Tg above 40 °C specifically pertains to the heat-activatable adhesive, “True heat activated adhesives (i.e., ones that have very low or no room temperature tack) may also be used, provided they are optically clear and have a sufficiently high melting point or glass transition temperature so as to be durable for display applications” (paragraph 36, line 3-7), not the PSA cited by the examiner.  Fifth, paragraph 70 cited by applicant on page 10 of the appeal filed 12/9/2020 as proof Suwa fails to disclose tackiness at room temperature because the adhesive may fail to be a liquid and therefore desires a glass transition temperature of -70 °C, the examiner notes that the Tg of -70 °C cited by applicant specifically pertains to a single acrylic oligomer component of an adhesive that “includes the reaction product of a miscible blend of an acrylic oligomer, a reactive diluent comprising a mixture of one or more monofunctional (meth) acrylate monomers, optionally a multifunctional acrylate or vinyl crosslinker, and free radical generating initiator” (Suwa, paragraph 66), where the reaction product making up the disclosed adhesive pertains to a miscible blend that photo-reacts to form the adhesive 
With regard to applicant’s argument on page 10 of the appeal filed 12/9/2020 that cited paragraph 27 of Suwa fails to obviate the viscosity disclosed by applicant, the examiner respectfully disagrees.  Suwa teaches “a liquid, curable composition can be applied between two release liners” (paragraph 27).  In this case, in order to be applied between the two release liners as a liquid, the viscosity of the pre-solidified adhesive (prior to curing) must have been sufficient for spreading between the two release liners prior to its formation as a dimensionally stable PSA tape.  The difference in the method of Suwa and that disclosed by applicant is that Suwa coats a release liner, cures the adhesive, and then used the cured tape for bonding the display components, whereas applicant coats the display component, cures the adhesive in place, and then bonds the second component to the cured adhesive.  However, in both cases the adhesive is first spread, cured, and then bonded to a display component after being dimensionally stabilized (cured).  Since the composition of the adhesive is otherwise the same as claimed by applicant and since applicant has provided no evidence of criticality of invention or non-obviousness associated with the claimed viscosity range, it is the examiner’s position that the optimized viscosity for spreading the adhesive of Suwa as disclosed in paragraph 27 in order to form the tape for use in bonding the display components would have been the same as the range claimed by applicant.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH BRADFORD/Examiner, Art Unit 1746     


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.